Tbe opinion of tbe court was filed February 16th, 1885.
Pee, Curiam.
The principal complaint is the refusal of tbe court to revoke tbe letters of administration granted to tbe appellee.
It is tbe duty of tbe Register to grant letters of administration to such one entitled as be shall judge will best administer tbe estate. Other things being equal tbe widow is entitled to be preferred. Unless tbe legal discretion of tbe Register appears to have been abused, or his duty manifestly disregarded, we will not review bis selection. We discover no such conduct in tbe present case. Tbe appellee appears to possess the necessary qualifications; Bowersox’s Appeal, 4 Out., 434. Tbe evidence offered was correctly refused.
Decree affirmed and appeal dismissed at tbe costs of tbe appellants.